DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/471,230 application filed on 09/19/2019.
Claims 1-13 are currently pending and have been fully considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (Biosensors and Bioelectronics, 49, 2013, 199-203).
Addressing claim 1, Xue discloses a sensor (electrochemical sensor, Abstract) comprising:

	a support (gold electrode or AuE).

Addressing claim 3, the limitation is drawn to the process of forming the molecularly imprinted polymer on the surface of the conductive particle that does not structurally differentiate the claimed sensor from that of the prior art (MPEP 2113) because the molecularly imprinted polymer disclosed by Xue has polymerized functional monomer (functionalized AuNPs or FAuNPs, page 200), a crosslinkeable monomer (p-ATP cross-linker) and a measurement substance (DA template molecules, page 200).

Addressing claim 9, the dopamine or DA measurement substance acting as a template is the structural equivalence to the claimed hormone.

Addressing claims 11-12, Xue disclose a method for measuring a measurement substance (dopamine DA), comprising:
	contacting a sample containing the measurement substance (section 3.5 Molecular Recognition by AuNPs@MIES discloses contacting the sensor with a solution containing DA) with a sensor according to claim 1;
	detecting change in signal (fig. 2 shows the change in current signal is detected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (Biosensors and Bioelectronics, 49, 2013, 199-203) in view of Ahmad et al. (Chem. Mater., 2015, 27, 5464-5478).
Addressing claim 2, Xue is silent regarding the conductive particle is a graphite particle.

Ahmad discloses gold conductive particle having a molecularly imprinted polymer on the surface for electrochemical detection (section II. Physicochemical Properties of Metallic Nanoparticles section) similarly to that of Xue.  Ahmad further discloses modifying the conductive particle with graphene in order to increase chemical stability for increasing electrocatalytic ability and to increase the surface area for increasing the number of imprinted sites (Table 5, section VII.2. AuNPs@MIPs with Graphene).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the conductive particle of Xue with graphene as disclosed by Ahmad in order to increase chemical stability for increasing electrocatalytic ability and to increase the surface area for increasing the number of imprinted sites (Ahmad, Table 5, section VII.2. AuNPs@MIPs with Graphene).

Claims 3-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (Biosensors and Bioelectronics, 49, 2013, 199-203) in view of Yoshimi (WO2012/124800 with provided machine English translation).
Addressing claims 3-10 and 13, Xue is silent regarding the limitations of current claims.

Yoshimi discloses electrochemical detection of herapins in blood [0007] using molecularly imprinted polymer with trimethylammonium ethyl methacrylate chloride as functional monomer, acrylamide as monomer for adjusting the degree of cross-linking, crosslinkable monomer methylenebisacrylamide [0023].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the molecularly imprinted polymer of Xue with the molecularly imprinted polymer for detecting herapins disclosed by Yoshimi in order to utilize the electrochemical sensor for accurately detecting the concentration of herapins for medical treatment (Yoshimi, [0008]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (Biosensors and Bioelectronics, 49, 2013, 199-203) in view of Matsui et al. (Anal. Chem., 2005, 77, 4282-4285).
Addressing claim 6, Xue is silent regarding the crosslinkable monomer is methylenebisacrylamide.

Matsui discloses molecularly imprinted polymer on the surface of gold nanoparticles for detecting dopamine (Title and Abstract) similarly to that of Xue; wherein, the crosslinkable monomer is methylenebisacrylamide (Abstract).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the sensor of Xue with either substituting the known crosslinkable with the known crosslinkable monomer is methylenebisacrylamide of Matsui in order to obtain the predictable result of forming a molecularly imprinted polymer layer on the surface of the gold nanoparticles for measuring dopamine (Rationale B, KSR decision, MPEP 2143).  Alternatively, one would have found it obvious to substitute the known MIP layer of Xue with the known MIP layer comprising the crosslinkable monomer is methylenebisacrylamide of Matsui in order to obtain the predictable result of measuring dopamine in sample (Rationale B, KSR decision, MPEP 2143).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (Biosensors and Bioelectronics, 49, 2013, 199-203) in view of Gluckman et al. (US 2018/0117564).
Addressing claims 7-8, Xue is silent regarding the claimed cross-linking monomer.

Gluckman discloses adding acrylamide to optimize the rigidity or structural integrity of MIP [0166].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the MIP of Xue by adding acrylamide as disclosed by Gluckman in order to optimize the rigidity or the structural integrity of the MIP (Gluckman, [0166]).

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (Biosensors and Bioelectronics, 49, 2013, 199-203) in view of Xue et al. (Sensors and Actuators B, 196, 2014, 57-63 or Xue 2).
Addressing claims 10 and 13, Xue is silent regarding the measurement substance is one of the claimed molecule and the sample is whole blood or a blood component.

Xue 2 discloses detecting serotonin in blood serum using gold particles having MIPs on the surface (Abstract).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the sensor and method Xue with the MIPs based on serotonin as the molecular template disclosed by Xue 2 in order to detect serotonin in human blood serum (Xue 2, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/17/2021